COURT OF APPEALS
                            TENTH DISTRICT OF TEXAS
                                       
                               January 29, 2015
                              No. 10-14-00265-CV
IN RE DEMILEC (USA) INC. AND POLYURETHANE SYSTEMS (USA), LLC F/K/A DEMILEC (USA), LLC
                                       
                                       
                              Original Proceeding
                                       
--------------------------------------------------------------------------------
JUDGMENT

	The parties' agreed motion to dismiss this original proceeding was considered by the Court.  The Court grants the motion.  It is the judgment of this Court that the petition for writ of mandamus is dismissed.  
	Pursuant to the agreement of the parties as to costs, it is further ordered that costs of this proceeding are taxed against the party incurring same.
	A copy of this judgment will be certified by the Clerk of this Court and delivered to the trial court.
							PER CURIAM

							SHARRI ROESSLER, CLERK

						By:    Nita Whitener			
							Deputy Clerk